DISMISS; and Opinion Filed April 19, 2013.




                                         S   In The
                                       Court of Appeals
                                Fifth District of Texas at Dallas

                                      No. 05-11-01672-CV

                        WILLIAM BALDWIN, Appellant
                                   V.
               THE COLONY ASSETS DEVELOPMENT, L.L.C., Appellee

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-09-00877

                               MEMORANDUM OPINION
                          Before Justices Moseley, O’Neill, and Lewis
                                  Opinion by Justice O’Neill
       By postcard notice dated January 17, 2013, the Court informed appellant that his brief

was past due. We instructed appellant to file a brief along with an extension motion within ten

days and cautioned him that failure to do so would result in dismissal of the appeal. As of

today’s date, appellant has not filed a brief. Accordingly, we dismiss the appeal. See TEX. R.

APP. P. 38.8(a)(1) & 42.3(c).




                                                  /Michael J. O'Neill/
                                                  MICHAEL J. O’NEILL
                                                  JUSTICE

111672F.P05
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

WILLIAM BALDWIN, Appellant                             On Appeal from the 134th Judicial District
                                                       Court, Dallas County, Texas
No. 05-11-01672-CV         V.                          Trial Court Cause No. DC-09-00877.
                                                       Opinion delivered by Justice O’Neill.
THE COLONY ASSETS DEVELOPMENT,                         Justices Moseley and Lewis participating.
L.L.C., Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee, THE COLONY ASSETS DEVELOPMENT, L.L.C.,
recover its costs of this appeal from appellant, WILLIAM BALDWIN.


Judgment entered this 19th day of April, 2013.




                                                       /Michael J. O'Neill/
                                                       MICHAEL J. O’NEILL
                                                       JUSTICE




                                                 –2–